DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Unity of Invention

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF



As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)    A product and a process specially adapted for the manufacture of said product; or

(2)    A product and process of use of said product; or

(3)    A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(4)    A process and an apparatus or means specifically designed for carrying out the said process; or

(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).



Claims 1-9 drawn to an apparatus comprising a flow dynamic reactor. 
Claims 10-15 drawn to a method for operating the apparatus of claim 1.

The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as shown below. 

The common technical feature of the inventions of the groups I and II is the apparatus of claim 1.

The question of unity of invention has been considered by the examiner based on a preliminary search of the prior art. Foret et al, US pre-grant patent publication no. 2011/0303532 (hereinafter called Foret) (see Fig. 2) discloses a device comprising (cf. figure 2) a housing (cf. figure 2, reference sign 202) and a discharge pipe ( cf. figure 2, reference sign 206), wherein the housing, by means of the inner walls for fluid contact, forms a fluid-conveying hollow space, i.e. a reaction chamber, rotationally symmetrical about a longitudinal axis (2), wherein the upper part of the reaction chamber has a feed opening ( cf. figure 2, reference sign 208), which is arranged tangentially to the circumferential surface of the upper part of the housing and through which a fluid medium can be introduced into the reaction chamber, and the lower part of the reaction chamber extends, in the direction of flow, as far as the lower boundary of a curved region in which a rod-shaped electrode (cf. figure 2, reference sign 110) deflects the fluid medium into an inlet opening of the discharge pipe (206), and the longitudinal axis of the discharge pipe (206) coincides with the longitudinal axis of the rotationally symmetrical reaction chamber, and the inlet opening of the discharge pipe (206) is arranged at a distance from the lower boundary of the curved region as seen in the direction of flow, and parts of the fluid-conveying components of the reactor facility act as first electrode ( cf. the rod-shaped electrodes 108 and 110). Figure 2 shows clearly that the rod-shaped electrodes 108 and 110 deflect the fluid and therefore act as fluid­conveying components of the reactor facility. Thus the subject matter of independent claims 1 is anticipated by Foret, and the common technical features of the inventions of the groups I and II do not define a contribution which each of the inventions, considered as a whole, makes over the prior art. In the absence of a contribution over the prior art, the noted shared technical feature is not a shared special technical feature.  Without a shared special technical feature, the inventions lack unity with one another. Accordingly, the prior art of the record supports restriction of the claimed subject matter into the groups mentioned above.

A telephone call was made to Mr. John Alumit, 818-419-6063, on 03/02/2021 to request an oral election to the above restriction requirement could not be completed.

Applicants are advised that the reply to this requirement to be complete must include (I) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SALIL JAIN/Examiner, Art Unit 1795